Integrated Media Holdings, Inc. CODE OF BUSINESS ETHICS 1.0 INTRODUCTION Integrated Media Holdings, Inc. and its subsidiaries ("Integrated Media", "we", or "our") are committed to conducting our business with uncompromising integrity and ethics. This Code of Business Ethics (this "Code") outlines the standards of business conduct in furtherance of this commitment. All of our directors, officers, employees and representatives, including all agents, consultants, and contractors, are expected to read and understand this Code, uphold these standards in day-to-day activities, and comply with all other applicable Integrated Media policies and procedures. The principles described in this Code are general in nature and are intended to provide guidance in recognizing and resolving legal and ethical issues that may arise in conducting our business. Integrated Media may modify this Code at any time. This Code does not include all of our policies. Please consult our policies and procedures for more specific instruction. If you still have questions or remain uncertain about how to handle a particular matter, please contact the human resources personnel or General Counsel for further direction. 2.0 IMPORTANCE OF COMPLIANCE Ethical business conduct is crucial to our reputation and success. Our reputation for integrity and ethics cannot be taken for granted. To maintain our reputation, it is your responsibility to respect and comply with this Code and the law, and to exercise good judgment in your decisions and actions. Part of your job and ethical responsibility is to help enforce this Code. Violations or possible violations of law, this Code, or other Integrated Media policies and procedures should be reported to the human resources personnel, Counsel, the Chief Executive Officer or other appropriate Integrated Media management. We will promptly respond to your report of unlawful or unethical conduct, and if necessary, assign an independent party to investigate and make recommendations. You are expected to cooperate in any internal or external investigations of possible violations. Violations of law, this Code or other Integrated Media policies and procedures by Integrated Media employees can lead to disciplinary action, up to and including termination of employment. We strictly prohibit retaliation against any person who in good faith reports a violation or a suspected violation of law, this Code or our other policies, or against any person who is assisting in any investigation or process with respect to such a violation. Any retaliation against an employee because the employee, in good faith, sought help or filed a report will result in disciplinary action, up to and including termination of employment. 3.0 RESPONSIBILITIES AS AN Integrated Media EMPLOYEE 3.1 Positive Work Environment We endeavor to maintain a positive work environment for our employees. We strictly prohibit discrimination and harassment of any kind based on race, color, national origin, religion, gender, pregnancy, sexual orientation, disability, age, veteran status, or other factors that are unrelated to our business interests. Integrated Media expects you to exercise good judgment to ensure the safety and welfare of others in the workplace, and to foster a work environment emphasizing respect and teamwork. These standards do not only apply while working on our premises, but also when you are at offsite locations where our business is being conducted, at Integrated Media-sponsored business and social events, or at any other place where you are a representative of Integrated Media. 3.2 Avoiding Conflicts of Interest While we respect the privacy of our employees in the conduct of their personal affairs, you should avoid any activity in which your personal interests may come into conflict, or appear to conflict, with our interests. The following are some examples of conflicts of interest: 3.2.1 Employment/Outside Employment. As an employee of Integrated Media, you are expected to devote your best efforts, time, ability and attention to the business interests of Integrated Media. You are not to engage in any activity that interferes with your performance or responsibilities to Integrated Media or is otherwise in conflict with or prejudicial to Integrated Media.
